DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a notice of allowance on patent application 16/917,473, attorney docket TSMP20192259US00. Application is assigned an effective filing date of 06/30/2020 based on application filing date, and applicant is Taiwan Semiconductor Manufacturing Co., LTD.  Claims 11-30 are pending and are considered below. 

Allowable Subject Matter
Claim 11-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claims 11, 21 and 26, there is the prior art does not teach or make obvious a method of manufacturing that etches an opening in the conductive material of a shared source/drain contact which divides the contact, and forms a dielectric liner in the opening that contacts an etch-stop layer that was formed between the source/drains. 
Claims 12-20 depend from claim 11 and include the same novel method.
Claims 22-25 depend from claim 21 and include the same novel method steps.
Claims 27-30 depend from claim 26 and include the same novel method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893